Brown, C. J.
(dissenting.)
I concur in dissent:
The facts in this case as disclosed by the record and clearly stated in the opinion of Mr. Justice Quinn present to my mind a flagrant instance of an automobile operator, with the situation plainly before him, attempting to “beat the train,” with fatal results. One fortunate thing about the case, however, is that decedent left no widow or children to suffer from his untimely act, and the jury reported no damages in that behalf. Yet the jury evidently did conclude, all things considered, that the railroad company would be willing to pay for the automobile, and a verdict for its approximate value was returned. In this there was manifest error. The former decision so holding was right and should be adhered to.